Action by plaintiff to recover for the loss of his wife’s services as the result of injuries sustained by her through defendant’s negligence in his operation of a motor car which defendant was driving and in which plaintiff's wife was riding as a guest. Judgment of the City Court of Mount Vernon reversed on the law and the facts and a new trial ordered, costs to appellant to abide the event, on authority of Pierdiluoa v. Palmucci (ante, p.-), decided herewith. Lazansky, P. J., Kapper, Hagarty, Seudder, and Davis, JJ., concur.